Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed January 11, 2022 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed January 11, 2022 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1 and 12 are amended.	
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application 20170147116 A1, hereinafter “Lee”) in view of Kim et al. (U.S. Patent Application 20150287381 A1, hereinafter “Kim”).


Regarding Claim 1 (Currently Amended), Lee teaches a touch electrode unit (Fig 3 par 0054, rhomboid shaped outlined electrode central to annotated Fig. 3 excerpt below), comprising: 
at least one trunk wire (Fig. 3 par 0054 central first line electrode 321, see annotated Fig. 3 excerpt below, T1); 
a plurality of island portions distributed evenly around at least one of two sides of the trunk wire (Fig 3 par 0054 plurality of island portions 322); and 
a plurality of branch wires connecting the island portions to each other and connecting the trunk wire to a part of the island portions close to the trunk wire (Fig 3 par 0054 plurality of branch wires such as wires Br in annotated Fig. 3 excerpt below), 
wherein a plurality of hollow portions are formed between the branch wires, the island portions, and the trunk wire (Fig 3 par 0054 plurality of hollow portions such as voids marked “hollow” in annotated Fig. 3 excerpt below).


and a shape of each of the hollow portions between adjacent four of the island portions is formed into a cross shape.
In a similar touch electrode arrangement Kim teaches a shape of each of the hollow portions between adjacent four of the island portions is formed into a cross shape (Fig 5 par 0068 the hollow portions between four adjacent island portions 411a are cross shaped).
Lee and Kim are analogous art as they each pertain to touch electrode designs. It would have been obvious to a person of ordinary skill in the art to modify the touch electrode of Lee with the inclusion of the cross shaped hollow between islands of Kim. The motivation would have been in order to provide improved light transmissivity of the electrode (Kim par 0071).


    PNG
    media_image1.png
    771
    819
    media_image1.png
    Greyscale


Regarding Claim 2 (Original), Lee as modified teaches the touch electrode unit as claimed in claim 1, wherein a number of the at least one trunk wire is two or more, and the two or more trunk wires cross each other at a central point (Lee Fig. 3 par 0054 central second line electrode 311, see annotated Fig. 3 excerpt above, T2; T1 crosses T2 at a central point of the electrode unit).

Regarding Claim 3 (Original), Lee as modified teaches the touch electrode unit as claimed in claim 2, wherein the number of the at least one trunk wire is two, the two trunk wires extend in two directions perpendicular to each other, the two trunk wires cross at the central point (Lee Fig. 3 par 0054 central second line electrode 311, see annotated Fig. 3 excerpt above, T2; horizontal T1 crosses vertical T2 at a central point of the electrode unit) to define four layout areas (Lee Fig 3 each quadrant of the rhomboid electrode unit may be a layout area), and the island portions are distributed evenly within the layout areas (Lee Fig 3 island portions 322 are distributed evenly within the layout areas).

Regarding Claim 4 (Original), Lee as modified teaches the touch electrode unit as claimed in claim 3, wherein each of the branch wires extends along one of the two directions (Lee Fig 3 each branch wire extends along either vertical or horizontal directions).

Regarding Claim 5 (Original), Lee as modified teaches the touch electrode unit as claimed in claim 3, wherein each of the layout areas is a triangular layout area having a right angle toward the central point (Lee Fig 3 shows the layout area quadrants as such).

Regarding Claim 6 (Original), Lee as modified teaches the touch electrode unit as claimed in claim 5, wherein the island portions are distributed in an array manner within the triangular layout areas (Lee Fig 3 shows the island portions are distributed in an array manner within the triangular layout areas).

Regarding Claim 7 (Original), Lee as modified teaches the touch electrode unit as claimed in claim 6, wherein a number of the island portions arranged along one of the two directions is gradually decreasing in the other of the two directions away from the central point (Lee Fig 3 a number of the island portions arranged along the horizontal direction gradually decreases in the vertical direction away from the central point).

Regarding Claim 8 (Original), Lee as modified teaches the touch electrode unit as claimed in claim 1, wherein each of the island portions is formed into a solid block shaped as a regular polygon (Lee Fig 3 each of the island portions is formed into a solid block shaped as a regular polygon, a square).

Regarding Claim 9 (Original), Lee as modified teaches the touch electrode unit as claimed in claim 8, wherein each of the island portions is formed into a regular quadrilateral and has four right angles (Fig 3 each of the island portions is formed into a regular quadrilateral with four right angles, i.e. a square), and at least one of two ends of the branch wires is connected between adjacent two of the right angles of each of the island portions (Lee Fig 3 teaches such).

Regarding Claim 10 (Original), Lee as modified teaches the touch electrode unit as claimed in claim 9, wherein a length of each of four edges of each of the island portions formed as the regular quadrilateral is greater than a width of each of the branch wires (Lee Fig 3 teaches such), and the width of each of the branch wires is less than a width of the trunk wire (Lee Fig 4 par 0054 shows the width of each of the branch wires is less than the maximum width of the trunk wire 331, which occurs at the through hole location; trunk wiring having widths larger than branch wiring is well-known, see e.g. Yeh US 20100309164 A1).

Regarding Claim 12 (Currently Amended), Lee teaches a touch panel, comprising
a plurality of touch electrode units (Fig 3 par 0054, Fig 3 showing a plurality of electrodes units like rhomboid shaped outlined electrode central to annotated Fig. 3 excerpt above), wherein 
the touch electrode units are connected in series to form a plurality of first electrode strings (par 0054 Fig 3 shows two first horizontal electrode strings) and a plurality of second electrode strings (par 0054 Fig 3 shows two second vertical electrode strings), 
the first electrode strings are arranged in parallel along a first direction (par 0054 Fig 3 shows two first horizontal electrode strings arranged in parallel along a vertical direction), 
the second electrode strings are arranged in parallel along a second direction perpendicular to the first direction (par 0054 Fig 3 shows two second vertical electrode strings arranged in parallel along a horizontal direction), and 
the touch electrode units in the first electrode strings and the touch electrode units in the second electrode strings are arranged in an interlaced manner (Fig 3 par 0065) and insulated from each other (Fig 4 par 0065 the second line electrode 331 is electrically connected with the connection electrode 340 in the cross area, running under insulation coating Fig 5 372 such that first and second electrode strings are insulated from each other); and 
wherein one of the touch electrode units comprises: 
at least one trunk wire (Fig. 3 par 0054 central first line electrode 321, see annotated Fig. 3 excerpt above, T1); 
a plurality of island portions distributed evenly around at least one of two sides of the trunk wire (Fig 3 par 0054 plurality of island portions 322); and 
a plurality of branch wires connecting the island portions to each other and connecting the trunk wire to a part of the island portions close to the trunk wire (Fig 3 par 0054 plurality of branch wires such as wires Br in annotated Fig. 3 excerpt above), wherein 
a plurality of hollow portions are formed between the branch wires, the island portions, and the trunk wire (Fig 3 par 0054 plurality of hollow portions such as voids marked “hollow” in annotated Fig. 3 excerpt above)
However, Lee appears not to expressly teach
and a shape of each of the hollow portions between adjacent four of the island portions is formed into a cross shape.
In a similar touch electrode arrangement Kim teaches a shape of each of the hollow portions between adjacent four of the island portions is formed into a cross shape (Fig 5 par 0068 the hollow portions between four adjacent island portions 411a are cross shaped).
Lee and Kim are analogous art as they each pertain to touch electrode designs. It would have been obvious to a person of ordinary skill in the art to modify the touch electrode of Lee with the inclusion of the cross shaped hollow between islands of Kim. The motivation would have been in order to provide improved light transmissivity of the electrode (Kim par 0071).

Regarding Claim 13 (Original), Lee as modified teaches the touch panel as claimed in claim 12, wherein a number of the at least one trunk wire is two or more, and the two or more trunk wires cross each other at a central point (Lee Fig. 3 par 0054 central second line electrode 311, see annotated Fig. 3 excerpt above, T2; T1 crosses T2 at a central point of the electrode unit).

Regarding Claim 14 (Original), Lee as modified teaches the touch panel as claimed in claim 13, wherein the number of the at least one trunk wire is two, the two trunk wires extend in two directions perpendicular to each other, the two trunk wires cross at the central point (Lee Fig. 3 par 0054 central second line electrode 311, see annotated Fig. 3 excerpt above, T2; horizontal T1 crosses vertical T2 at a central point of the electrode unit) to define four layout areas (Lee Fig 3 each quadrant of the rhomboid electrode unit may be a layout area), and the island portions are distributed evenly within the layout areas (Lee Fig 3 island portions 322 are distributed evenly within the layout areas).

Regarding Claim 15 (Original), Lee as modified teaches the touch panel as claimed in claim 14, wherein each of the branch wires extends along one of the two directions (Lee Fig 3 each branch wire extends along either vertical or horizontal directions).

Regarding Claim 16 (Original), Lee as modified teaches the touch panel as claimed in claim 14, wherein each of the layout areas is a triangular layout area having a right angle toward the central point (Lee Fig 3 shows the layout area quadrants as such).

Regarding Claim 17 (Original), Lee as modified teaches the touch panel as claimed in claim 16, wherein the island portions are distributed in an array manner within the triangular layout areas (Lee Fig 3 shows the island portions are distributed in an array manner within the triangular layout areas).

Regarding Claim 18 (Original), Lee as modified teaches the touch panel as claimed in claim 17, wherein a number of the island portions arranged along one of the two directions is gradually decreasing in the other of the two directions away from the central point (Lee Fig 3 a number of the island portions arranged along the horizontal direction gradually decreases in the vertical direction away from the central point).

Regarding Claim 19 (Original), Lee as modified teaches the touch panel as claimed in claim 12, wherein each of the island portions is formed into a solid block shaped as a regular polygon (Lee Fig 3 each of the island portions is formed into a solid block shaped as a regular polygon, a square).

Regarding Claim 20 (Original), Lee as modified teaches a touch display, comprising the touch panel as claimed in claim 12 (Lee par 0102 touch panel integrated organic light emitting display device comprises the touch panel of claim 12).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application 20170147116 A1, hereinafter “Lee”) in view of Kim et al. (U.S. Patent Application 20150287381 A1, hereinafter “Kim”) and further in view of Ritter et al. (U.S. Patent Application 20100302201 A1, hereinafter “Ritter”).

Regarding Claim 11 (Original), Lee as modified teaches the touch electrode unit as claimed in claim 1, wherein the island portions (Lee par 0069 island electrode 322 may be made of TCO [transparent conductive oxide, par 0018]) and the branch wires (Kim par 0068 branch wires 411b may be formed of ITO material) are formed of a transparent conductive material.
However, Lee appears not to expressly teach wherein the trunk wire and the branch wires are formed of a transparent conductive material.
Ritter teaches wherein the trunk wire (Fig 8(a) par 0061 trunk wires 12 are formed of ITO) and the branch wires (Fig 7(a) par 0053 branch wires 12 and 22 are formed of ITO) are formed of a transparent conductive material.
Lee Kim and Ritter are analogous art as they each pertain to touch electrode patterns. It would have been obvious to a person of ordinary skill in the art to modify the touch electrode pattern of Lee/Kim with the inclusion of the ITO material of Ritter. The motivation would have been in order to provide touch electrode patterns that may be manufactured at relatively low cost and are suitable in some of the less technically demanding touchscreen applications (Ritter par 0061).
Response to Arguments
Applicant’s arguments filed January 11, 2022 with respect to independent claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As such, the rejections of independent Claims 1 and 12 are maintained, as are those of their dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624